Order entered April 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-01671-CV

                    IN THE INTEREST OF T.L.B., A MINOR CHILD

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. 06-0634-59

                                          ORDER
       After reviewing the Clerk’s Record on file, this Court has determined relevant documents

have not been included.

       Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), we ORDER the Clerk of the

59th Judicial District Court in Grayson County to file within TEN DAYS of the date of this

order a supplemental clerk’s record containing the following documents:

       (1)    Respondent’s no-evidence motion for summary judgment filed on August 9, 2013

and

       (2)    Petitioner’s general denial response to no-evidence motion for summary judgment
              filed by attorney John Mabary (date unknown).

       If the above documents do not exist or cannot be located, please inform the Court in

writing.
/s/   ELIZABETH LANG-MIERS
      PRESIDING JUSTICE